Citation Nr: 1341936	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), also claimed as hiatal hernia and irritable bowel gastrointestinal problems, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for inguinal, umbilical, and ventral hernias, to include as secondary to service-connected invertebral disc syndrome (IVDS).

3.  Entitlement to service connection for an acquired psychiatric disability claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

5.  Entitlement to an initial rating in excess of 10 percent for IVDS.

6.  Entitlement to an initial compensable rating for left knee osteoarthritis.

7.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Houston, Texas, which denied the service connection issues and from a June 2006 rating decision which continued the rating for bilateral pes planus and granted service connection for IVDS and bilateral knees disabilities, assigning an initial 10 percent rating for the IVDS and initial noncompensable ratings for each knee.  The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The RO did not address reopening of the gastrointestinal disability claim.  The Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been received.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  As the Board will reopen, there is no prejudice to the Veteran in this action.  

The Board has broadened and recharacterized the hernia and PTSD issues.  Since filing the initial claim for service connection, the Veteran has received a diagnosis of psychiatric disorders other than PTSD.  The Veteran's representative argues and the Board agrees that the claim should be broadened to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The RO only considered service connection for umbilical and ventral hernias.  The Veteran's original filing for service connection for hernias discussed a past inguinal hernia, as in greater detail in the Remand section below.  The Board has recharacterized the issue to encompass the body part described by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The issues of service connection for a gastrointestinal disability and for inguinal, umbilical, and ventral hernias and an increased rating in excess of 30 percent for bilateral flatfeet an initial rating in excess of 10 percent for IVDS, and initial compensable ratings for left knee osteoarthritis and right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed September 1981 rating decision, of which the Veteran was notified in September 1981, denied reopening of service connection for a gastrointestinal disability.

2.  Additional evidence received since the September 1981 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating service connection for a gastrointestinal disability.



CONCLUSIONS OF LAW

1.  The September 1981 rating decision, denying service connection for a gastrointestinal disability, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has reopened service connection for a gastrointestinal disability, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist as to reopening service connection is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Reopening of Service Connection Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening of Service Connection for a Gastrointestinal Disorder

The Veteran brought previous claims for service connection for stomach and abdominal pain.  In an August 1972 rating decision, the RO denied service connection for stomach and abdominal pain, finding no current disability.  Additional evidence was received and the claim was readjudicated in a December 1972 rating decision.  Additional evidence was received and the claim was readjudicated in a January 1973 rating decision.  The Veteran was provided notice of the January 1973 rating decision and his appellate rights in February 1973.  A statement expressing disagreement with the January 1973 rating decision was not received within one year of the February 1973 notice letter.  Additional evidence was received within one year of the February 1973 notice letter, but it described a hospitalization for low back problems.  As neither a notice of disagreement nor additional relevant evidence was received within one year of notice of the February 1973 decision, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.    

The Veteran attempted to reopen service connection in 1980.  In the September 1981 rating decision, the RO determined that new and material evidence had not been received.  The Veteran was notified of the rating decision in a September 1981 letter, which included a VA Form 1-4107, Notice of Procedural and Appellate Rights.  A statement expressing disagreement with the January 1973 rating decision was not received within one year of the September 1981 notice letter.  Additional evidence was not received within one year of the September 1981 notice letter.  The September 1981 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).  The Veteran's original claim of service connection for stomach and abdominal pain was denied in 1972 and 1973 because he did not have diagnosable disability of the stomach or abdomen for which service connection could be granted.  The September 1981 rating decision declined to reopen the claim.  

Since the 1981 rating decision, additional evidence has been received comprised of treatment records and VA examination reports created after the 1981 rating decision, including a May 2008 VA examination report.  The report states that the Veteran has a present gastrointestinal disability, diagnosed as GERD.  The May 2008 VA examination report is new to the file, addresses the ground of the prior denial, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a gastrointestinal disability.  See 38 C.F.R. § 3.156(a).  The Board will address service connection for a gastrointestinal disability in the Remand section below.


ORDER

New and material evidence having been received, reopening of service connection for a gastrointestinal disability is granted.


REMAND

The Board must remand the issues of service connection for a gastrointestinal disability, for inguinal, umbilical, and ventral hernias, and for an acquired psychiatric disorder, an increased rating in excess of 30 percent for bilateral flatfeet, an initial rating in excess of 10 percent for IVDS, and initial compensable ratings for left knee osteoarthritis and right knee patellofemoral syndrome for additional development.


Service Connection for a Gastrointestinal Disability

The Board must remand this issue for another VA medical opinion.  Although the Veteran received a VA examination and medical opinion in connection with this claim, the Veteran's representative contends that the Veteran has been prescribed Naproxen, among other medications, for his service-connected back and feet disabilities.  The representative contends that the medication has gastroesophageal side effects and that secondary service connection should be considered.  The 2008 VA examination and opinion that were provided did not address whether the gastrointestinal disability, diagnosed as GERD, was caused or aggravated by the medications for his service-connected back and feet disabilities.  Therefore, the representative asks that VA provide another VA examination and opinion as to this secondary service connection theory of entitlement.  The Board remands to obtain a new medical opinion regarding the secondary service connection theory.  See 38 C.F.R. § 3.310 (2013).

Service Connection for Inguinal, Umbilical, and Ventral Hernias

The Board must remand this issue due to incomplete VA treatment records and an inadequate VA medical opinion.  

The Veteran receives his primary care through VA.  The VA treatment records obtained for the claims file show that the Veteran was diagnosed with an umbilical hernia in February 2007.  The diagnosis was changed to a ventral hernia following a CT scan and further examination in April 2007.  Surgical repair was conducted in June 2007, but records of this surgery are not in the claims file.  The hernia recurred and a second hernia repair was done in June 2008.  Records of this surgery are not in the claims file.  Due to complications, a third resection surgery was performed in June 2009 and the mesh was removed.  The hernia recurred again, resulting in a fourth surgery to place a new mesh in October 2009.  

The Veteran was seen for a May 2008 VA examination in connection with this claim.  The examiner indicated that the June 2007 repair was for both umbilical and ventral hernias, in contrast to the VA treatment records presently in the claims file.  Because the correct diagnosis is in question, the Board remands to obtain the outstanding VA treatment records.  

The Veteran mentioned hernia treatment in 1996 or 1997 in his 2008 claim.  The record also shows that the Veteran was treated through VA for a left inguinal hernia in 1996 or 1997.  The VA treatment records in the claims file do not include the specific entries describing it.  This appears to be a part of the Veteran's claim but has not, as yet, been developed.  

The Board must also obtain a new VA medical opinion.  The Veteran filed his claim in February 2008, contending that a nurse told him that his hernias may be due to his service-connected back disability.  The May 2008 VA examination report declined to provide an opinion as to whether the hernias were secondary to the back disability because the Veteran was not asserting that they were.  This is among the Veteran's contentions; secondary service connection opinions as to causation and aggravation are required.  See 38 C.F.R. § 3.310.  

Service Connection for an Acquired Psychiatric Disability claimed as PTSD

The Veteran was seen for a January 2009 VA consultation examination.  The examiner diagnosed major depressive disorder, NOS, but not PTSD.  The examiner did not provide an opinion as to whether the depressive disorder was at least as likely as not related to service.  The Veteran's representative argues that the medical opinion is inadequate because the examiner did not provide an etiology opinion for the major depressive disorder, including whether the disorder is secondary to service-connected disabilities.  The Board remands to provide the Veteran another VA examination to assist in determining whether the major depressive disorder, NOS, was at least as likely as not caused or aggravated by the Veteran's service-connected disabilities.  

Rating Appeals

The claims file contains a July 2007 medical report provided to the Veteran's employer, the U.S. Postal Service.  This form was completed to establish permanent work restrictions due to "flatfoot condition, arthritis, and knee condition."  The top of the form indicates that medical documentation must be submitted in conjunction with the form.  The Veteran told a nurse practitioner that the Postal Service was suggesting medical retirement/disability in April 2008.  A January 2009 VA examination for PTSD indicates that he retired on medical disability.  VA has an obligation to obtain relevant records in the possession of Federal agencies to support the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

The record shows that the Veteran joined the Postal Service in 1994.  Federal civilian employees hired after 1986 are generally enrolled in the Federal Employees Retirement System (FERS).  The United States Office of Personnel Management (OPM) oversees the FERS program.  The FERS disability retirement program requires a claimant to file a concurrent disability claim with the Social Security Administration (SSA).  5 C.F.R. § 844.201(b)(1)(i) (2013).  The Board remands to obtain the Veteran's medical records and disability determinations in the possession of the U.S. Postal Service, OPM, and SSA.  

All VA treatment records that could potentially be helpful in resolving a claim must be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The claims file reflects treatment only through July 2012.  To correctly assess the Veteran's current disability, all records of treatment from July 2012 to the present pertaining to the feet, knees, and back must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the issues of service connection for a gastrointestinal disability and for inguinal, umbilical, and ventral hernias and an increased rating in excess of 30 percent for bilateral flatfeet an initial rating in excess of 10 percent for IVDS, and initial compensable ratings for left knee osteoarthritis and right knee patellofemoral syndrome are REMANDED for the following action:

1.  Obtain the Veteran's medical records and disability determinations from the U.S. Postal Service.  All efforts to obtain Postal Service records should be fully documented, and the Postal Service must provide negative responses if records are not available.

2.  Obtain the Veteran's medical records and disability determinations from the OPM.  All efforts to obtain OPM records should be fully documented, and the OPM must provide negative responses if records are not available.

3.  Obtain the Veteran's medical records and disability determinations from the SSA.  All efforts to obtain SSA records should be fully documented, and the SSA must provide negative responses if records are not available.

4.  Obtain the Veteran's VA treatment records from July 2012 to the present pertaining to the feet, knees, and back.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

5.  Obtain the Veteran's electronic and nonelectronic VA treatment records concerning treatment and surgical repair of a left inguinal hernia in 1996 or 1997 and for treatment and surgical repair of umbilical and ventral hernias between February 2007 and October 2009.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

6.  After obtaining the above evidence, to the extent available, schedule the Veteran for a VA examination to assist in determining the likely etiologies of the Veteran's gastrointestinal disability, inguinal, umbilical, and ventral hernias, and acquired psychiatric disorder. 

All indicated tests and studies should be accomplished and the findings then reported in detail.  Based upon a review of all the record, including treatment records, a history provided by the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

a)  Is it as least as likely as not (50 percent or greater degree of probability) that the GERD was caused by the medication prescribed for the service-connected IVDS? 

b)  Is it as least as likely as not (50 percent or greater degree of probability) that the GERD was worsened in severity beyond its natural progression by the medication prescribed for the service-connected IVDS?

c)  Is it as least as likely as not (50 percent or greater degree of probability) that inguinal, umbilical, and ventral hernias were caused by the service-connected IVDS? 

d)  Is it as least as likely as not (50 percent or greater degree of probability) that inguinal, umbilical, and ventral hernias were worsened in severity beyond its natural progression by the service-connected IVDS?

e)  Is it as least as likely as not (50 percent or greater degree of probability) that a major depressive disorder, NOS, was caused by some incident of service?

f)  Is it as least as likely as not (50 percent or greater degree of probability) that a major depressive disorder, NOS, was caused by the service-connected foot, knee, and back disabilities?

g)  Is it as least as likely as not (50 percent or greater degree of probability) that a major depressive disorder, NOS, was worsened in severity beyond its natural progression by the service-connected foot, knee, and back disabilities?

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


